DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/522,457 filed 7/25/2019 in which claim 1-16 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,396,962 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. See Table below.

Current Application 16/522,457
Patent 10,396,962 B2
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3

Claim 4
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13
Claim 16
Claim 14
Claim 7
Claim 15
Claim 18
Claim 16
Claim 19


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations “means for receiving” and “means for sending” in claim 5 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (US 2019/0116007 A1) in view of Kim et al (US 2019/0159191 A1).

Regarding claim 1,  Yi teaches a method of wireless communication of a User Equipment (UE) (Yi: [0152], UE), comprising: 	
	receiving, from a base station (Yi: Fig. 4; [0129], UE receives data from the network/base station), content during at least one of y subslots of x subframes with a subslot configuration that includes the y subslots, y being greater than x (Yi: [0150], 7 sTTI (subslots, y=7) over two subframes (x=2)), each subslot of the y subslots including a first portion having one or more symbols for carrying at least one of data or control information, a second portion having a gap, and a third portion for carrying acknowledgment (ACK) / negative acknowledgment (NACK) information associated with the first portion, the second portion being between the first portion and the third portion, the second portion and the third portion comprising at most one symbol (Yi: Fig. 4; [0142], [0152], [0155]), wherein at least one subslot of the y subslots crosses a subframe boundary (Yi: [0150]); and 
	sending, in the third portion, ACK/NACK information (Yi: [0152]; [0155]).  
	Yi does not explicitly disclose the ACK/NACK information is associated with the content.
	Kim teaches the ACK/NACK information is associated with the content (Kim: Fig. 13:, [0092]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yi wherein the ACK/NACK information is associated with the content as disclosed by Kim to provide for transmitting/receiving a signal between a terminal and a base station for the 

Regarding claim 9,  Yi teaches a User Equipment (UE) comprising: a memory; and at least one processor coupled to the memory (Yi: [0152], UE), and configured to: 
	receive, from a base station (Yi: Fig. 4; [0129], UE receives data from the network/base station), content during at least one of y subslots of x subframes with a subslot configuration that includes the y subslots, y being greater than x (Yi: [0150], 7 sTTI (subslots, y=7) over two subframes (x=2)), each subslot of the y subslots including a first portion having one or more symbols for carrying at least one of data or control information, a second portion having a gap, and a third portion for carrying acknowledgment (ACK) / negative acknowledgment (NACK) information associated with the first portion, the second portion being between the first portion and the third portion, the second 36 030284.17443Qualcomm Ref. No. 171060C1 portion and the third portion comprising at most one symbol, (Yi: Fig. 4; [0142], [0152], [0155]), wherein at least one subslot of the y subslots crosses a subframe boundary (Yi: [0150]); and 
	send, in the third portion, ACK/NACK information (Yi: [0152]; [0155]).
	Yi does not explicitly disclose the ACK/NACK information is associated with the content.
	Kim teaches the ACK/NACK information is associated with the content (Kim: Fig. 13:, [0092]).

Regarding claim 13,  Yi teaches a non-transitory computer-readable medium storing computer executable code for wireless communication by a User Equipment (UE) (Yi: [0152], UE), comprising code to: 
	receive, from a base station (Yi: Fig. 4; [0129], UE receives data from the network/base station), content during at least one of y subslots of x subframes with a subslot configuration that includes the y subslots, y being greater than x (Yi: [0150], 7 sTTI (subslots, y=7) over two subframes (x=2)), each subslot of the y subslots including a first portion having one or more symbols for carrying at least one of data or control information, a second portion having a gap, and a third portion for carrying acknowledgment (ACK) / negative acknowledgment (NACK) information associated with the first portion, the second portion being between the first portion and the third portion, the second 36 030284.17443Qualcomm Ref. No. 171060C1 portion and the third portion comprising at most one symbol, (Yi: Fig. 4; [0142], [0152], [0155]), wherein at least one subslot of the y subslots crosses a subframe boundary (Yi: [0150]); and 
	send, in the third portion, ACK/NACK information (Yi: [0152]; [0155]).

	Kim teaches the ACK/NACK information is associated with the content (Kim: Fig. 13:, [0092]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yi wherein the ACK/NACK information is associated with the content as disclosed by Kim to provide for transmitting/receiving a signal between a terminal and a base station for the coexistence of terminals to which different transmission time intervals (TTIs) are applied when the terminals to which the different TTIs are applied send an uplink signal on the same resource, and a device for supporting the same (Kim: Abstract).

Regarding claim 5,  Yi teaches a User Equipment (UE) (Yi: [0152], UE) comprising: 
	means for receiving, from a base station (Yi: Fig. 4; [0129], UE receives data from the network/base station), content during at least one of y subslots of x subframes with a subslot configuration that includes the y subslots, y being greater than x (Yi: [0150], 7 sTTI (subslots, y=7) over two subframes (x=2)), each subslot of the y subslots including a first portion having one or more symbols for carrying at least one of data or control information, a second portion having a gap, and a third portion for carrying acknowledgment (ACK) / negative acknowledgment (NACK) information associated with the first portion, the second portion being between the first portion and the third portion, the second portion and the third portion comprising at most one symbol Yi: Fig. 4; [0142], [0152], [0155]), wherein at least one subslot of the y subslots crosses a subframe boundary (Yi: [0150]); and 
	means for sending, in the third portion, ACK/NACK information (Yi: [0152]; [0155]).  
	Yi does not explicitly disclose the ACK/NACK information is associated with the content.
	Kim teaches the ACK/NACK information is associated with the content (Kim: Fig. 13:, [0092]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Yi wherein the ACK/NACK information is associated with the content as disclosed by Kim to provide for transmitting/receiving a signal between a terminal and a base station for the coexistence of terminals to which different transmission time intervals (TTIs) are applied when the terminals to which the different TTIs are applied send an uplink signal on the same resource, and a device for supporting the same (Kim: Abstract).

Regarding claims 2, 6, 10 and 14, Yi in view of Kim teaches wherein a number of the one or more symbols in the first portion for at least one subslot of the y subslots is based at least in part on the content (Yi: [0150], 4 OFDM symbols for URLLC/content).  

Regarding claims 3, 7, 11 and 15, Yi in view of Kim teaches wherein the first portion of a first subslot of the y subslots includes a different number of the one or more symbols Yi: Fig. 15; [0154]-[0158] dynamic number of OFDM symbols possible).  

Regarding claims 4, 8, 12 and 16, Yi in view of Kim teaches wherein the receiving the content further comprises: receiving punctured data or control information associated with enhanced mobile broadband (eMBB) with the content, wherein the content is associated with ultra-reliable low-latency communication (URLLC) (Yi: [0150]).
  
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478